Order entered September 14, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00298-CR

                     THE STATE OF TEXAS, Appellant

                                       V.

                  JASON DEFON ARMSTRONG, Appellee

        On Appeal from the County Criminal Court of Appeals No. 2
                           Dallas County, Texas
                     Trial Court Cause No. M1761288

                                    ORDER

      Appellee Jason Defon Armstrong’s September 9, 2020 Motion for Extension

of Time to File Appellee’s Brief and for Continuance of Submission Date is

GRANTED. Appellee’s brief is ORDERED filed on or before October 9, 2020.


      It is further ORDERED that this case be removed from the September 22,

2020 submission docket and be re-set in due course.
/Bill Pedersen, III/
BILL PEDERSEN, III
JUSTICE